Fourth Court of Appeals
                                San Antonio, Texas
                                     February 16, 2022

                                    No. 04-22-00027-CR

                                      Ishmal BEARD,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CR3901
                      Honorable Kevin M. O’Connell, Judge Presiding

                                         ORDER
      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on February 16, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of February, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court